                Case 18-12491-CSS              Doc 2125        Filed 10/20/20         Page 1 of 7




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

--------------------------------- x
                                        :
In re:                                  :                       Chapter 11
                                        :
Promise Healthcare Group, LLC, et al.,1 :                       Case No. 18-12491 (CSS)
                                        :
                     Debtors.           :                       (Jointly Administered)
                                        :
--------------------------------- x

                                         AFFIDAVIT OF SERVICE

       I, Andrew Chan, depose and say that I am employed by Prime Clerk LLC (“Prime
Clerk”), the claims and noticing agent for the Debtors in the above-captioned chapter 11 cases.

        At my direction and under my supervision, employees of Prime Clerk caused Notices of
Transfer of Claim based on Official Form 2100A, to be served via First Class Mail on the date
and upon the Transferor and Transferee, as set forth on the Claim Transfer Service List attached
hereto as Exhibit A.




                                [Remainder of page intentionally left blank]




1
  The Debtors in these Chapter 11 Cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: HLP HealthCare, Inc. (8381), PH-ELA, Inc. (9180), Promise Healthcare #2, Inc. (1913),
Promise Healthcare Group, LLC (1895), Promise Healthcare Holdings, Inc. (2601), Bossier Land Acquisition Corp.
(6644), HLP of Los Angeles, LLC (9102), HLP of Shreveport, Inc. (1708), HLP Properties at The Villages Holdings,
LLC (0006), HLP Properties at the Villages, L.L.C. (1938), HLP Properties of Vidalia, LLC (4255), HLP Properties,
Inc. (0068), Promise Healthcare of California, Inc. (9179), Promise Healthcare, Inc. (7953), Promise Hospital of
Ascension, Inc. (9219), Promise Hospital of Baton Rouge, Inc. (8831), : Promise Hospital of Dade, Inc. (7837), Promise
Hospital of Dallas, Inc. (0240), Promise Hospital of East Los Angeles, L.P. (4671), Promise Hospital of Florida at The
Villages, Inc. (2171), Promise Hospital of Louisiana, Inc. (4886), Promise Hospital of Lee, Inc. (8552), Promise
Hospital of Overland Park, Inc. (5562), Promise Hospital of Phoenix, Inc. (1318), Promise Hospital of Salt Lake, Inc.
(0659), Promise Hospital of Vicksburg, Inc. (2834), Promise Hospital of Wichita Falls, Inc. (4104), Promise Properties
of Dade, Inc. (1592), Promise Properties of Lee, Inc. (9065), Promise Properties of Shreveport, LLC (9057), Promise
Skilled Nursing Facility of Overland Park, Inc. (5752), Promise Skilled Nursing Facility of Wichita Falls, Inc. (1791),
Quantum Health, Inc. (4298), Quantum Properties, L.P. (8203), Success Healthcare 1, LLC (6535), Success Healthcare,
LLC (1604), Vidalia Real Estate Partners, LLC (4947), LH Acquisition, LLC (2328), Promise Behavioral Health
Hospital of Shreveport, Inc. (1823), Promise Rejuvenation Centers, Inc. (7301), Promise Rejuvenation Center at the
Villages, Inc. (7529), and PHG Technology Development and Services Company, Inc. (7766). The mailing address for
the Debtors, solely for purposes of notices and communications, is 999 Yamato Road, 3 rd FL, Boca Raton, FL 33431.
            Case 18-12491-CSS       Doc 2125     Filed 10/20/20    Page 2 of 7




                                                               /s/ Andrew Chan
Dated: October 16, 2020                                        Andrew Chan


State of New York
County of New York

Subscribed and sworn to (or affirmed) before me on October 16, 2020, by Andrew Chan, proved
to me on the basis of satisfactory evidence to be the person who appeared before me.

/s/ Liz Santodomingo
Notary Public, State of New York
No. 01SA6301250
Qualified in New York County
Commission Expires April 14, 2022
Case 18-12491-CSS   Doc 2125   Filed 10/20/20   Page 3 of 7




                       Exhibit A
                     Case 18-12491-CSS            Doc 2125       Filed 10/20/20      Page 4 of 7



                                                         Exhibit A
                                                Claim Transfer Service List
                                 Served via First Class Mail on the Date Set Forth Below


  Docket #                   Transferor                              Transferee             Date of Service
                     Century Construction                    CRG Financial LLC
                    4204 Meadowbrook Dr.                   Attn: Robert Axenrod
    1912                                                                                    August 7, 2020
                    Wichita Falls, TX 76308                 100 Union Avenue
                                                            Cresskill, NJ 07626
                                                           ASM Capital X LLC
                        AAS Holdings, LLC
                                                        Attn: Adam S. Moskowitz
    1933                320 Court Street                                                    August 7, 2020
                                                     7600 Jericho Turnpike Suite 302
                      Plymouth, MA 02360
                                                          Woodbury, NY 11797

                 Stanley Steemer of LA County       ASM Capital X LLC
                    c/o McIntyre Law Group       Attn: Adam S. Moskowitz
    1934                                                                                    August 7, 2020
                        166 W Ramsey St       7600 Jericho Turnpike Suite 302
                       Banning, CA 92220           Woodbury, NY 11797

                Doctors Infection Control SVCS
                  c/o Barnes & Barnes LLP
                      Daniel I. Barness
                     13636 Ventura Blvd
                                                           ASM Capital X LLC
                   Los Angeles, CA 91423
                                                        Attn: Adam S. Moskowitz
    1935                                                                                    August 7, 2020
                                                     7600 Jericho Turnpike Suite 302
                   Doctors Infection Control
                                                          Woodbury, NY 11797
                           Services
                        PO Box 4897
                      Cerritos, CA 90703


                                                           ASM Capital X LLC
                  Mobile Instrument Svc Inc
                                                        Attn: Adam S. Moskowitz
    1936                333 Water Ave                                                       August 7, 2020
                                                     7600 Jericho Turnpike Suite 302
                 Bellefontane, OH 43311-1777
                                                          Woodbury, NY 11797




In re: Promise Healthcare Group, LLC, et al.
Case No. 18-12491 (CSS)                                Page 1 of 4
                     Case 18-12491-CSS            Doc 2125       Filed 10/20/20      Page 5 of 7



                                                         Exhibit A
                                                Claim Transfer Service List
                                 Served via First Class Mail on the Date Set Forth Below


  Docket #                   Transferor                              Transferee             Date of Service

                                                            ASM Capital X LLC
                  Matthew Pompeo, MD, PA
                                                        Attn: Adam S. Moskowitz
    1937             4106 Lorinser Lane                                                     August 7, 2020
                                                     7600 Jericho Turnpike, Suite 302
                      Dallas, TX 75220
                                                          Woodbury, NY 11797

                                                            ASM Capital X LLC
                  Mid-South Medical Imaging
                                                        Attn: Adam S. Moskowitz
    1938             4264 Lakeland Drive                                                    August 7, 2020
                                                     7600 Jericho Turnpike, Suite 302
                     Flowood, MS 39232
                                                          Woodbury, NY 11797

                  Pivotal Tax Solutions, LLC
                Law Office of Sterling R. Threet
                                                       Bradford Captial Holdings, LP
                    c/o Sterling R. Threet
                                                           c/o Bradford Capital
                  2345 E. University Dr., #2
                                                            Management, LLC
    1953               Mesa, AZ 85213                                                       August 7, 2020
                                                            Attn: Brian Brager
                                                               PO Box 4353
                    Pivotal Tax Solutions, LLC
                                                             Clifton, NJ 07012
                         PO Box 32188
                        Mesa, AZ 85275
                                                       Bradford Capital Holdings, LP
                    Law Offices of Roxana                  c/o Bradford Capital
                         Ahmadian                           Management, LLC
    1977                                                                                   August 31, 2020
                17530 Ventura Blvd., Suite 202              Attn: Brian Brager
                      Encino, CA 91316                         PO Box 4353
                                                             Clifton, NJ 07012




In re: Promise Healthcare Group, LLC, et al.
Case No. 18-12491 (CSS)                                Page 2 of 4
                     Case 18-12491-CSS            Doc 2125       Filed 10/20/20      Page 6 of 7



                                                         Exhibit A
                                                Claim Transfer Service List
                                 Served via First Class Mail on the Date Set Forth Below


  Docket #                   Transferor                              Transferee             Date of Service
                      Impact Network, LLC
                    Jay M. Simon, A.P.L.C.
                Attn: Jay M. Simon, Attorney at
                              Law                     ASM Capital X LLC
                8480 Bluebonnet Blvd. Suite G      Attn: Adam S. Moskowitz
    1986                                                                                   August 31, 2020
                    Baton Rouge, LA 70810       7600 Jericho Turnpike Suite 302
                                                     Woodbury, NY 11797
                      Impact Network, LLC
                     13636 Highland Road
                    Baton Rouge, LA 70810

                                                           ASM Capital X LLC
                        Fleming AOD Inc
                                                        Attn: Adam S. Moskowitz
    1988            816 Thayer Ave Floor 3                                                 August 31, 2020
                                                     7600 Jericho Turnpike Suite 302
                    Silver Spring, MD 20910
                                                          Woodbury, NY 11797

                                                           ASM Capital X LLC
                        Pacific Medical
                                                        Attn: Adam S. Moskowitz
    1989            212 Avenida Fabricante                                                 August 31, 2020
                                                     7600 Jericho Turnpike Suite 302
                    San Clemente, CA 92672
                                                          Woodbury, NY 11797
                                                            ASM Capital X LLC
                      1st Choice Personnel
                                                         Attn: Adam S. Moskowitz
                       6550 Youree Drive
    1990                                                  7600 Jericho Turnpike            August 31, 2020
                           Suite 2500
                                                                 Suite 302
                      Shreveport, LA 71105
                                                           Woodbury, NY 11797
                                                            ASM Capital XLLC
                          SCM Associates
                                                        Attn: Adam S. Moskowitz
    1991              2700 Dawson Avenue                                                   August 31, 2020
                                                     7600 Jericho Turnpike Suite 302
                       Signal Hill, CA 90755
                                                          Woodbury, NY 11797




In re: Promise Healthcare Group, LLC, et al.
Case No. 18-12491 (CSS)                                Page 3 of 4
                     Case 18-12491-CSS            Doc 2125       Filed 10/20/20      Page 7 of 7



                                                         Exhibit A
                                                Claim Transfer Service List
                                 Served via First Class Mail on the Date Set Forth Below


  Docket #                   Transferor                              Transferee             Date of Service

                         Gray Robinson
                   301 E Pine Street Ste 1400
                          PO Box 3068
                       Orlando, FL 32802
                                                          Contrarian Funds, LLC
                         Gray Robinson
                                                            Attn: Alpa Jimenez
                   Attn: Accounts Receivable
    2007                                                  411 West Putnam Ave.             August 31, 2020
                          PO Box 3068
                                                                Suite 425
                    Orlando, FL 32802-3068
                                                           Greenwich, CT 06830
                     Gray Robinson, P.A.
                201 North Franklin Street Suite
                             22
                      Tampa, FL 33602




In re: Promise Healthcare Group, LLC, et al.
Case No. 18-12491 (CSS)                                Page 4 of 4
